USCA4 Appeal: 22-1894      Doc: 7         Filed: 10/17/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1894


        In re: DALTON ALONZO DIXON,

                            Petitioner.



                         On Petition for Extraordinary Writ. (5:21-ct-03291-D)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Dalton Alonzo Dixon, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1894         Doc: 7      Filed: 10/17/2022     Pg: 2 of 2




        PER CURIAM:

               Dalton Alonzo Dixon, a North Carolina inmate, petitions for an extraordinary writ

        pursuant to 28 U.S.C. § 1651, seeking an order from this court “[d]ischarg[ing Dalton]

        from any/and all unconstitutional social (commercial) contract(s) that stands in violation

        of [his] common law rights. And any other forms of relief [he] may be entitled to.” (Pet.

        for Extraordinary Writ (ECF No. 2) at 12-13).

               Our authority to issue extraordinary writs under the All Writs Act “is only incidental

        to and in aid of [our] appellate jurisdiction, which Congress has given [Courts of Appeals]

        over district courts and administrative boards and agencies.” Gurley v. Superior Ct. of

        Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per curiam) (citations omitted).

        The relief sought by Dixon is not available by way of extraordinary writ. Accordingly, we

        deny the petition. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                               PETITION DENIED




                                                     2